Citation Nr: 0938051	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-17 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to 
April 1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2004 rating decision in which the denied 
service connection for multiple sclerosis.  In January 2005, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in March 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in May 2006.

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.


VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.  Under the circumstances of 
this case, the Board finds that medical examination and an 
opinion by an appropriate physician would be helpful in 
resolving the claim for service connection.

The Board also notes that, in matters where a presumption of 
service connection is raised, the provisions of 38 U.S.C.A. § 
1112(a)(1) and 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) require 
only that a disease "manifest" within a specified time 
period, not that it be "diagnosed" during that time.  In 
Traut v. Brown, 6 Vet. App. 495 (1994), the Court found that 
a diagnosis of multiple sclerosis after the 7 year 
presumptive period warranted the granting of service 
connection where there was evidence of symptoms within 7 
years after service and a subsequent medical opinion 
attributed these symptoms to multiple sclerosis.  The Veteran 
has asserted that he experienced symptoms of multiple 
sclerosis within 7 years of his leaving active duty.  A VA 
treatment record from August 1981 states that the Veteran's 
multiple sclerosis "began perhaps in 1968."

The August 1981 VA treatment record, taken together with the 
Veteran's January 2009 testimony before the undersigned 
Veterans Law Judge, suggests that Veteran may have current 
multiple sclerosis related to service.  However, the record 
includes no actual opinion addressing the medical 
relationship, if any, between current multiple sclerosis, and 
service.  Under these circumstances, the Board finds that a 
medical opinion-based on full consideration of the Veteran's 
documented medical history and assertions, and supported by 
clearly-stated rationale-would be helpful in resolving the 
claim for service connection.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection for 
multiple sclerosis (as the original claim will be considered 
on the basis of the evidence of record).  See 38 C.F.R. 
§ 3.655.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the Veteran fails to 
report to any scheduled examination, the RO should obtain and 
associate with the claims file (a) copy(ies) of the notice(s) 
of the date and time of the examination sent to him by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, 
the RO should obtain and associated with the claims file all  
outstanding e medical records which may be pertinent to the 
claim on appeal.  

Initially, the Board notes that, during his January 2009 
hearing, the Veteran reported that he is  currently being 
treated for multiple sclerosis at Long Beach VA Medical 
Center (VAMC).  While the claims file currently includes 
outpatient treatment records from Long Beach VAMC dated from 
1981 to 1982, and from 1997 to March 2006, the Veteran's 
testimony indicates that more recent records of VA treatment 
for Long Beach VAMC are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any 
records of treatment for Long Beach VAMC from March 2006, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities.  

Also, documents of record indicate that the Veteran receives 
disability benefits from the Social Security Administration 
(SSA).  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992).  Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
SSA's determination on the Veteran's claim, as well as copies 
of all medical records underlying that determination, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) with respect to requesting records from Federal 
facilities.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The letter should 
inform the Veteran of the information and evidence necessary 
to substantiate his claim for service connection for multiple 
sclerosis, and should specify what evidence VA will provide 
and what evidence the Veteran is to provide.  The RO should 
also ensure that its notice to the Veteran meets the 
requirements of  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) regarding the five elements of a claim for 
service connection-particularly disability rating and 
effective date-as appropriate.  

The Board notes that the Veteran has indicated that he was 
originally diagnosed with multiple sclerosis at Harbor 
General Hospital in 1980.  As no records from Harbor General 
Hospital are of record, in its letter, the RO should 
specifically request that the Veteran furnish signed, 
completion authorization to obtain these records.  .

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1..  The RO should obtain from the Long 
Beach VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
multiple sclerosis, from March 2006 to the 
present   The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should request from SSA a copy 
of its determination on the Veteran's 
claim for disability benefits, as well as 
copies of all medical records underlying 
its determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file 

3.  The RO should, through a VCAA-
compliant letter furnished to the Veteran 
and his representative, request that the 
Veteran provide sufficient information, 
and if necessary, authorization, to enable 
it to obtain any additional evidence 
pertinent to service connection for a 
multiple sclerosis.  The RO should 
specifically request that the Veteran 
furnish appropriate authorization to 
obtain outstanding records of treatment 
from Harbor General Hospital.  

The RO's letter should explain how to 
establish entitlement to service 
connection for multiple sclerosis, as well 
as the evidence that will be obtained by 
VA and the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.  The RO should ensure that its 
letter meets the requirements of 
Dingess/Hartman (cited to above), 
particularly as regards VA's assignment of 
disability ratings and effective dates, as 
appropriate.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified for which 
authorization has been provided -to 
include records from Harbor General 
Hospital, noted above-following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file. 
 If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify 
whether the Veteran has current multiple 
sclerosis.  If so,  the examiner should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
the disability had its onset in or is 
otherwise medically related to service.  
The examiner should specifically address 
whether symptoms of multiple sclerosis 
were present within 7 years following the 
Veteran's active duty.

The examiner should set forth all 
examination findings, along with a complete 
rationale for each conclusion reached, in a 
printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  .

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

